Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 5, 6, and 12 are objected to because of the following informalities:  Claims 5 and 12 has a period at the end of the first limitation of “identify contact information associated with a user based on the identifier”, followed by another limitation. The period indicates the end of claim.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. (MPEP 608.01(m)).  Appropriate correction is required.
Claim 6 is also objected due to dependency on  objected claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-14 recite a system (i.e. machine) and claims 15-20 recite a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of detecting a presence of a vehicle at a location designated for parking; receiving at least one message, the at least one message indicating the presence of the vehicle; initiating a first timer in response to receiving the at least one message; receiving an identifier associated with the vehicle; determining a requested duration for parking the vehicle in the location designated for parking is received before the first timer expires; outputting, in response to the first timer expiring before the requested duration is received, a first alarm signal; initiating a second timer in response to receiving the requested duration, wherein a duration of the second timer is based at least in part on the requested duration for parking the vehicle; generating a second alarm signal in response to the at least one message indicating the presence of the vehicle and in response to the second timer expiring. The limitations are directed towards monitoring parking for violations and correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. detecting presence of a vehicle, determining whether a timer has expired.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processor, memory storing a plurality of instructions, which, when executed, cause the processor to: establish communication with a first sensor configured to detect a presence of a vehicle at a location designated for parking; sensor, and signaling comprising an identifier (and that indicated the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the sensor and signaling amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 2 recites the limitation of the additional element of a camera configured to capture an image of the license plate of the vehicle; wherein the identifier is derived from the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the camera amounts to no more than well-understood routine and conventional activity (see Shani (2013/0085596), ¶0061 disclosing vehicle information may be entered using methods known in the art and giving the example of a camera being used to collect vehicle information such as a license plate number)). Thus, when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 3 recites the limitations of establishing a communication with a mobile device of a user. The limitation includes the additional element of a mobile device that receives signaling indicating the request duration for parking.  The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 7 recite the limitation that the first alarm signal is received by an alarm system to generate an audio or visual alarm. The claim includes additional limitations that are further directed to the abstract idea. Further, the claim recites the additional element of a first alarm signal received by an alarm system. The alarm signal amounts to generally linking the judicial exception to a particular field of use. The alarm system is recited at a high level of generality and amounts to “apply it” or using a computer as a tool to perform the limitations of the abstract idea. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic 
Dependent claims 4, 5, and 6 recite additional elements or limitations that are further directed to the abstract idea analyzed above. Therefore, claims 4-6 are also rejected under 35 U.S.C. 101.
Independent claim 8 recites the limitations of receiving periodic messages indicating whether a presence of a vehicle is detected; determining a duration of the presence of the vehicle based on the periodic messages; receiving an identifier associated with the vehicle; initiating a timer in response to receiving a requested duration for parking the vehicle, that indicates the requested duration for parking the vehicle comprising a requested parking duration, wherein a timer expiration is set according to the requested parking duration; outputting a message in response to the duration exceeding a predetermined threshold and in response to not receiving the signaling that indicates the requested duration for parking the vehicle; and outputting a second message in response to the periodic messages indicating the presence of the vehicle and in response to the timer expiring.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processor, memory, sensor, parking meter in connection with the sensor, and signaling comprising an identifier (and that indicated the requested duration), and a first and second electronic message. The computer components (processor, memory) and the first and second electronic message are 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the sensor and signaling amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 9 recites the limitations of the first and second electronic message being transmitted to a mobile device of a parking attendant. The claim includes an additional limitation that is further directed to the abstract idea. The limitation further includes the additional element of a mobile device of a parking attendant.  The combination of the additional element is no more than mere instructions to apply the exception using a generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 10 recites the additional limitation of establishing communication with a remote server. The claim includes an additional limitation that is further directed to the abstract idea. The limitation further includes the additional element of a remote server.  The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic 
Claim 14 recite the limitation of generating an alarm signal when generating the first electronic message, wherein the alarm signal is received by an alarm system to generate an audio or visual alarm. The claim includes additional limitations that are further directed to the abstract idea. Further, the claim recites the additional elements of an alarm signal received by an alarm system, the first electronic message, and processor. The alarm signal amounts to generally linking the judicial exception to a particular field of use. The alarm system, first electronic message, and processor are recited at a high level of generality and amounts to “apply it” or using a computer as a tool to perform the limitations of the abstract idea. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the alarm signal amounts to generally linking the judicial exception to a particular field of use. Thus, 
Dependent claims 11-13 recite additional elements or limitations that are further directed to the abstract idea analyzed above. Therefore, claims 4-6 are also rejected under 35 U.S.C. 101.
Independent claim 15 recites the limitations of receiving at least one message, the at least one message indicating whether a portion of a vehicle is within the location designated for parking; initiating a first timer in response to receiving the at least one message; receiving an identifier associated with the vehicle; determining an indication for a requested duration for parking the vehicle in the location designated for parking is received before the first timer expires; initiating a second timer in response to receiving indication of the requested duration, wherein a duration of the second timer is based at least in part on the requested duration for parking the vehicle; and outputting, in response to an indication that the portion of the vehicle is in the location designated for parking and in response to the second timer expiring, a first alarm that comprises the identifier associated with the vehicle; or outputting in response to the first timer expiring before the indicating the requested duration is received, a second alarm signal.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: communicating with a sensor, signaling comprising an identifier (and that indicated the requested duration), another device associate with the vehicle, and a first and second alarm signal. The computer component (device associated with the vehicle) is recited at a high-level of generality 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the sensor, first and second alarm signal, and signaling amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 16 recites the limitation of the additional element of a camera configured to capture an image of the license plate of the vehicle; wherein the identifier is derived from the image of the license plate. The claim includes additional limitations (deriving the identifier from an image) that are further directed to the abstract idea. The claims further include the additional element of a camera capturing the license plate image. The additional element 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the camera amounts to no more than well-understood routine and conventional activity (see Shani (2013/0085596), ¶0061 disclosing vehicle information may be entered using methods known in the car and giving the example do a camera being used to collect vehicle information such as a license plate number)). Thus, when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 17 recites the limitations of receiving the identifier and parking request from a mobile device. The claim includes additional limitations that are further directed to the abstract idea. The limitation further includes the additional element of a mobile device.  The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
Claim 20 recites the limitation that the first alarm signal is received by an alarm system to generate an audio or visual alarm. The claim includes additional limitations that are further directed to the abstract idea. Further, the claim recites the additional element of a first alarm signal received by an alarm system. The signals mounts to generally linking the judicial exception to a particular field of use. The alarm system is recited at a high level of generality and amounts to “apply it” or using a computer as a tool to perform the limitations of the abstract idea. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the signal amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed 
Dependent claims 18 and 19 recite additional limitations or elements further directed to the abstract idea analyzed above. Therefore, claims 18 and 19 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyles (2020/0219390).

Claim 1: Lyles discloses: A system, comprising: a processor; a memory storing a plurality of instructions, which, when executed, cause the processor to: (Lyles ¶0121 disclosing systems and computer-readable instructions; memory; and processor)
establish communication with a first sensor configured to detect a presence of a vehicle at a location designated for parking; (Lyles ¶0007 and ¶0009 disclosing detecting a license plate number captured by an entry camera unit (sensor) arranged near an entrance of a parking structure; ¶0023 further disclosing the forward-facing entry camera unit can also include a motion sensor; see also ¶0074 in detecting the vehicle, since the user may also authorize parking payment via an institution; ¶0029-¶0030 disclosing the processor detecting and extracting license plate numbers from entry cameras units (sensors) via the communication module (established communication with sensor and processor))
receive at least one message from the first sensor, the at least one message indicating the presence of the vehicle; (Lyles ¶0007 and ¶0009 disclosing in response to detecting a license plate number, querying a whitelist for the first license plate number; ¶0040 disclosing receipt of the images from the entry camera unit and the camera transmitting the images directly to the external computer system (message) see also ¶0074 in detecting the vehicle, since the user may also authorize parking payment via an institution, the system can then query an authorization log which will retuned a “true” value (also a message)) 
initiate a first timer in response to receiving the at least one message; (Lyles ¶0007 after querying the whitelist in response to the license plate number labeled as 
 receive signaling that comprises an identifier associated with the vehicle; (Lyles ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signaling) for further handling; ¶0040 disclosing receipt of the images from the entry camera unit and the camera transmitting the images directly to the external computer system (also a signal). The license plate number of a vehicle can be extracted from these images.)
determine whether signaling that indicates a requested duration for parking the vehicle in the location designated for parking is received before the first timer expires; (Lyles ¶0013 disclosing the kiosk receiving a selection of a license plate number and payment method (signaling) during the timer/grace period (15 minutes) expires (see also ¶0015); ¶0029 disclosing that the kiosk having a processor and has a wireless payment reader configured to read a payment information from a mobile device of a user))
outputting, in response to the first timer expiring before the signaling that indicates the requested duration is received, a first alarm signal; (Lyles ¶0075 disclosing if payment for the license plate number is not received or validated by an external entity prior to expiration of the grace period
initiate a second timer in response to receiving the signaling that indicates the requested duration, wherein a duration of the second timer is based at least in part on the requested duration for parking the vehicle; (Lyles ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user (also signaling)), the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.) (first timer); and once the maximum parking time (first timer) concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized)
generate a second alarm signal in response to the at least one message indicating the presence of the vehicle and in response to the second timer expiring. (Lyles ¶0071 disclosing and once the maximum parking time (first timer) concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized; ¶0082 disclosing when the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm)

Claim 2: The system of claim 1, further comprising a camera configured to capture an image of a license plate of the vehicle; wherein the identifier is derived from the image of the license plate. (Lyles ¶0007 disclosing the license plate number (identifier) being captured by a camera arrange near an entrance of the parking structure)

Claim 3: The system of claim 1, wherein the plurality of instructions, which, when executed, further cause the processor to establish communication with a mobile device of a user to receive the signaling that indicates the requested duration for parking the vehicle. (Lyles ¶0029 disclosing that the kiosk having a processor and has a wireless payment reader configured to read a payment information from a mobile device of a user)

Claim 7: The system of claim 1, wherein the first alarm signal is received by an alarm system to generate an audio or visual alarm. (Lyles ¶0082 disclosing the data log returns and in-violating status and the mobile enforcement unit can output an audible alarm)

Claim 8: A system, comprising: a sensor; a parking meter in communication with the sensor, the parking meter comprising memory and a processor, the processor being configured to: (Lyles ¶0019 disclosing sensors to detect vehicles; disclosing a variation where the system can interface with parking meters or on-street parking kiosks; ¶0121 disclosing systems and memory)
receive periodic messages from the sensor indicating whether a presence of a vehicle is detected; (Lyles ¶0030 disclosing the camera unit sensor having a processor to detect and extract license plates numbers in real-time and it occurs when the vehicles enter (or exit) the parking structure (¶0031) (periodically), see also ¶0033 and ¶0034 disclosing the processor stores the detection with an entry time stamp)
determine a duration of the presence of the vehicle based on the periodic messages; (Lyles ¶0034 disclosing the processor stores the detection with an entry time 
 receive signaling that comprises an identifier associated with the vehicle; (Lyles ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signaling) for further handling; ¶0040 disclosing receipt of the images from the entry camera unit and the camera transmitting the images directly to the external computer system (also a signal))
initiate a timer in response to receiving signaling that indicates a requested duration for parking the vehicle, the signaling that indicates the requested duration for parking the vehicle comprising a requested parking duration, wherein a timer expiration is set according to the requested parking duration; (Lyles ¶0070 disclosing receiving the license plate number supplied by the user and a maximum parking time (signaling); ¶0072 disclosing the vehicle information (license plate number) being on a pre-validation list and initiating a timer for a maximum validation duration (e.g. one hour, two hours, 4 hours, etc.))
outputting a first electronic message in response to the duration exceeding a predetermined threshold and in response to not receiving the signaling that indicates the requested duration for parking the vehicle; (Lyles ¶0077 disclosing the enforcement personnel carrying an enforcement unit where the data log of the license plates may 
and outputting a second electronic message in response to the periodic messages indicating the presence of the vehicle and in response to the timer expiring. (Lyles ¶0082 disclosing when the data log or in-violation log returns an in-violation status, outputting an audible alarm (electronic message) to prompt the enforcement personnel to issue a citation)

Claim 9: The system of claim 8, wherein the first electronic message and second electronic message are transmitted to a mobile device of a parking attendant. (Lyles ¶0077 discloses the enforcement personnel carrying a mobile enforcement unit being a tablet computer (mobile device); ¶0077 and ¶0082 disclosing the enforcement personnel (parking attendant) receiving the electronic messages from claim 8 above) 

Claim 10: The system of claim 8, wherein the processor is configured to establish communication with a remote server. (Lyles ¶0012 disclosing the camera unit as and kiosk and a local computer arranged in the parking structure, and a remote computer system (e.g. remote server); ¶0029 disclosing the communication module supporting communications with a remote computer system (e.g. remote server))

Claim 11: The system of claim 10, wherein the processor is configured to receive the identifier from the remote server. (Lyles ¶0029 disclosing the communication module supporting communication with a remote server, and supporting wired or wireless communications with the entry cameras to receive images captured by the camera units and license plate numbers detected by the camera units)

Claim 13: The system of claim 10, wherein the server is configured to: 31 ACTIVE 47105046v2Attorney Docket No. 2019-2126/US (120426.212600) register the user by obtaining a license plate number corresponding to the vehicle and the contact information associated with the user; (Lyles ¶0051 disclosing adding the (registering) the license plate number to the whitelist; the user may supply a license plate number and contact information (e.g. email address, phone number))
store a cumulative parking fee balance associated with the user; (Lyles ¶0113 disclosing a data log of license plate numbers that have citations issued with unpaid/outstanding payments or balances; the system can retrieve a current citation fee for each outstanding parking citation issued to this license plate number (the fee and license plate number is stored in the data log))
and receive a parking fee payment to be applied towards the cumulative parking fee balance. (Lyles ¶0113 disclosing initiating payment for each confirmed citation fee via payment method submitted by the user)

Claim 14: The system of claim 8, wherein the processor is further configured to generate an alarm signal when generating the first electronic message, wherein the alarm signal is 

Claim 15:  A method comprising: communicating with a sensor installed within or adjacent to a location designated for parking one or more vehicles; (Lyles ¶0119 disclosing sensors underground to detect vehicle entering parking spaced or with pole or building mounted cameras to detect vehicle entering (see also Fig. 1))
receiving at least one message from the sensor, the at least one message indicating whether a portion of a vehicle is within the location designated for parking; (Lyles ¶0030 disclosing the camera unit sensor having a processor to detect and extract license plates numbers in real-time; see also ¶0033 and ¶0034 disclosing the processor stores the detection with an entry time stamp; ¶0040 disclosing transmitting the images from the sensors)
initiating a first timer in response to receiving the at least one message; (Lyles ¶0007 after querying the whitelist in response to the license plate number labeled as unverified, initiating a timer associated with the license plate number for a duration of a grace period)
receiving signaling that comprises an identifier associated with the vehicle; (Lyles ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signaling) for further handling; ¶0040 disclosing 
determining whether signaling that indicates a requested duration for parking the vehicle in the location designated for parking is received from the vehicle or another device associated with the vehicle before the first timer expires; (Lyles ¶0013 disclosing the kiosk receiving a selection of a license plate number and payment method (signaling) during the timer/grace period (15 minutes) expires (see also ¶0015); ¶0029 disclosing that the kiosk having a processor and has a wireless payment reader configured to read a payment information from a mobile device of a user; ¶0029 disclosing the payment information may be submitted from a mobile device; see also ¶0069 disclosing  request received from a computing device associated with an institution when parking is being validated/paid for by an institution)
initiating a second timer in response to receiving the signaling that indicates the requested duration, wherein a duration of the second timer is based at least in part on the requested duration for parking the vehicle; (Lyles ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user (also signaling)), the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.); ¶0072 disclosing the vehicle information (license plate number) being on a pre-validation list and initiating a timer for a maximum validation duration (e.g. one hour, two hours, 4 hours, etc.)
and outputting, in response to an indication that the portion of the vehicle is in the location designated for parking and in response to the second timer expiring, a first alarm signal that comprises the identifier associated with the vehicle; or outputting in response to the first timer expiring before the signaling indicating the requested duration is received, a second alarm signal. (Lyles ¶0071 disclosing and once the maximum parking time concludes, and no payment has been remitted, the system can update the log to either in-violation or unauthorized; ¶0082 disclosing when the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm)

Claim 16: The method of claim 15, wherein a camera is configured to capture an image of a license plate of the vehicle; wherein the identifier is derived from the image of the license plate. (Lyles ¶0007 disclosing the license plate number (identifier) being captured by a camera arrange near an entrance of the parking structure)

Claim 19: The method of claim 15, further comprising registering a user by obtaining a license plate number corresponding to the vehicle and the contact information associated with the user; (Lyles ¶0051 disclosing adding the (registering) the license plate number to the whitelist; the user may supply a license plate number and contact information (e.g. email address, phone number)
storing a cumulative parking fee balance associated with the user; (Lyles ¶0113 disclosing a data log of license plate numbers that have citations issued with 
and receiving a parking fee payment to be applied towards the cumulative parking fee balance. (Lyles ¶0113 disclosing initiating payment for each confirmed citation fee via payment method submitted by the user)

Claim 20: The method of claim 19, wherein the first alarm signal is received by an alarm system to generate an audio or visual alarm. (Lyles ¶0082 disclosing the data log returns and in-violating status and the mobile enforcement unit can output an audible alarm)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (2020/0219390) in view of Sadeghi (2017/0323227).

Claim 4: The system of claim 3, 
Lyles discloses receiving signaling comprising the identifier, but does not explicitly disclose that the signaling comprising the identifier is received from the mobile device. Sadeghi discloses this limitation: 
wherein the plurality of instructions, which, when executed, further cause the processor to receive from the mobile device the signaling that comprises the identifier. (Sadeghi ¶0100 disclosing performing basic initialization which may be a license plate number which is received though the mobile app in the process of single-click parking)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include receiving from the mobile device the signaling that comprises the identifier as taught by Sadeghi. One of ordinary skill in the art before the 


Claim 5: The system of claim 1, wherein the plurality of instructions, which, when executed, further cause the processor to: identify contact information associated with a user based on the identifier. (Lyles ¶0051 and ¶0052 disclosing identifying contact information that is associated with a license plate number; ¶0052 discloses the system can link a license plate number to the owner or operator contact information)

Lyles discloses transmitting a notification prior to the first timer expiring, but does not explicitly disclose that the notification is transmitted according to the contact information at a predetermined time prior to the first timer expiring. Sadeghi discloses this limitation: 
transmit a notification prior to the first timer expiring, wherein the notification is transmitted according to the contact information at predetermined time prior to the first timer expiring. (Sadeghi ¶0123 and Fig. 6L disclosing a warning screen including a message that an allotted time for using a parking spot is expiring 5 minutes before the time expires)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include transmitting a notification prior to the first timer expiring… at predetermined time prior to the first timer expiring as taught by Sadeghi. One of ordinary skill in the art before the effective filing date of the claimed invention would 

Claim 6: The system of claim 5, wherein the plurality of instructions, which, when executed, further cause the processor to: register the user by obtaining a license plate number corresponding to the vehicle and the contact information associated with the user; (Lyles ¶0051 disclosing adding the (registering) the license plate number to the whitelist; the user may supply a license plate number and contact information (e.g. email address, phone number)
store a cumulative parking fee balance associated with the user; (Lyles ¶0113 disclosing a data log of license plate numbers that have citations issued with unpaid/outstanding payments or balances; the system can retrieve a current citation fee for each outstanding parking citation issued to this license plate number (the fee and license plate number is stored in the data log))
 and receive a parking fee payment to be applied towards the cumulative parking fee balance. (Lyles ¶0113 disclosing initiating payment for each confirmed citation fee via payment method submitted by the user)

Claim 12: Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 5, which is also directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 17: The method of claim 15, further comprising 
the parking request from a mobile device. Sadeghi discloses this limitation:
receiving the identifier and the parking request from a mobile device. (Sadeghi ¶0100 disclosing the license plate number with the mobile app; ¶0121 disclosing the mobile app prompting the user to submit t request for a reservation of a parking app; ¶0122 disclosing the user activating parking via the app (request))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include receiving the identifier and the parking request from a mobile device as taught by Sadeghi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to manage parking spaces using artificial intelligence (see ¶0002 of Sadeghi).

Claim 18: Claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628